m
x
w
                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

MARCOS LOPEZ,                           §
                                        §
      Plaintiff,                        §
                                        §       Civil Action No.
v.                                      §       Jury Demanded
                                        §
TEXAS RIO GRANDE LEGAL                  §
AID, INC.,                              §
                                        §
      Defendant                         §

                                    EXHIBIT “D”
                           LIST OF COUNSEL OF RECORD


Mr. Juan E. Gonzalez
LAW OFFICE OF JUAN E. GONZALEZ, PLLC
310 East Business Highway 83
Weslaco, Texas 78596
(956) 447-5585
(956) 447-8637 Facsimile
                   —




E-Mail: iuaneqonzalez(iecilaw.net
Attorney in Charge for Plaintiff


Mr. Rex N. Leach
ATLAS, HALL & RODRIGUEZ, LLP
P. 0. Drawer 3725 (78502)
818 West Pecan Boulevard
McAllen, Texas 78501
(956) 682-5501
(956) 686-6109 Facsimile
                   —




E-Mail: rleach(atlashall.com
Attorney in Charge for Defendant
